Roosevelt, J.
—Holmes, it appears, was convicted and sentenced in the General Sessions for the crime of forging his wife’s *421name to a deed of real estate. He now applies, on various grounds, for a writ of error to bring the judgment into the Supreme Court for review, and in the mean time to stay all proceedings. Writs of error are declared by the statute to be writs of right, and to issue of course; but the same statute also declares that they shall not stay or delay the execution of the judgment or of the sentence thereon, unless allowed by a justice of the Supreme Court, with an express direction to that effect.
It will thus be seen that the prisoner has a strict right to the review, but not to the stay. The stay is matter of discretion to be allowed only on good cause shown. Of what avail, it may be said, will be a review after imprisonment has been suffered ? On the other hand, of what avail would be criminal trials, if in every case the execution of the sentence were to be delayed by review, at the mere option of the criminal? Ho man sentenced to death or imprisonment-would voluntarily submit; writs of error would be universal. Promptitude and certainty, so essential to the punishment of crimes, would be entirely defeated, and the whole system of criminal administration would be paralyzed.
The objections made to the present indictment are of a purely technical character. They in no degree affect the substance of the crime charged.
The prisoner executed a deed of real estate. Hot being able to procure the genuine signature of his wife, so as to pass her claim of dower, he forged a signature for her, and superadded the crime of personation, to impose first upon the commissioner who took the sham wife’s acknowledgment, and then upon the purchaser, who innocently accepted the sham wife’s deed.
Does such a case address itself to the favorable consideration of a judge to whom the law has intrusted the exercise of a sound discretion ? I think not; and must, therefore, deny the application, and leave the sentence to take its course.
Order accordingly.